DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dampening element” in claims 12 and 21 and “venting mechanism” in claims 5, 10, 11, 22 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the tread" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “a second venting mechanism”.  There is no first venting mechanism set forth, so the metes and bounds of a second venting mechanism are unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claim(s) 1-3, 5, 12-15, 19-21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al. (USP 9,810,035).
With respect to claim 1, Carr et al. disclose a setting tool for setting an auxiliary tool in a well, the setting tool comprising: an adaptor sub (14) for affixing an ignitor (see column 4 lines 18-33, wherein an ignitor is in section 66 which is attached to the sub 14 via threads 46); an inner mandrel (18) having an upper section and a lower section, the upper section having an internal chamber (68) configured to house a power charge (74), and the lower section configured to connect (via 102) to an adjusted sub for affixing the auxiliary tool (152); an outer cylindrical piston (16) slidably located over the inner mandrel; a slidable ring (20) slidably located around the upper section of the inner mandrel and fixedly attached (via 120) to the outer cylindrical piston; an actuation chamber (94) located between the inner mandrel and the outer cylindrical piston (see figure 3B); and a passage (72) through a wall of the upper section of the inner mandrel, wherein the passage fluidly communicates the internal chamber and the actuation chamber (see figures 3A and 3B), wherein activation of the power charge by the ignitor causes gas to pressurize the actuation chamber and the outer cylindrical piston to stroke downward to set the auxiliary tool in the well (see column 6 lines 3-14), after breaking a breaking pin (22) that holds the slidable ring fixedly attached to the inner mandrel (see figure 3).

With respect to claim 3, Carr et al. disclose wherein the setting tool contains no hydraulic fluid (see column 6 lines 45-62).
With respect to claim 5, Carr et al. disclose wherein the setting tool is self-venting through a venting mechanism (24).
With respect to claim 12, Carr et al. disclose a dampening element (126) located between the slidable ring and the inner mandrel so that when the outer cylindrical piston is fully stroked, the slidable ring squeezes the dampening element against a shoulder of the inner mandrel (see column 5 line 57-column 6 line 2).
With respect to claim 13, Carr et al. disclose a setting tool for setting an auxiliary tool in a well, the setting tool comprising: an inner mandrel (18) having an upper section and a lower section, the upper section having an internal chamber (68) suitable for housing a power charge (74); an outer cylindrical piston (16) enclosing the upper section of the inner mandrel; a slidable ring (20) formed concentrically, and between the inner mandrel and the outer cylindrical piston; and an actuation chamber (94) located between the outer cylindrical piston, the ring, and the inner mandrel, wherein the setting tool is sized to be pressure balanced when placed in the well (see figures 2A and 2B).
With respect to claim 14, Carr et al. disclose wherein the setting tool is pressure balanced when (i) the outer cylindrical piston is sized so that cross-sectional areas of opposite ends are equal (see figure 2A, wherein cross-sectional areas are equal at the opposite ends), or (ii) an outer diameter of the upper section of the inner mandrel is 
With respect to claim 15, Carr et al. disclose further comprising: a passage (72) formed through a wall of the upper section (wherein the section where the passage is formed is considered an upper section) of the inner mandrel, wherein the passage is fluidly connected to the actuation chamber.
With respect to claim 19, Carr et al. disclose an adaptor sub (14) attached to the tread of the inner mandrel; and an adjuster sub (152) attached to a lower end of the inner mandrel.
With respect to claim 20, Carr et al. disclose an ignitor located in the adaptor sub (see column 4 lines 18-33, wherein an ignitor is in section 66 which is attached to the sub 14 via threads 46); and the power charge (74) located within the internal chamber, wherein activation of the power charge by the ignitor causes gas to pressurize the actuation chamber and the outer cylindrical piston to stroke downward to set the auxiliary tool in the well (see column 6 lines 3-14).
With respect to claim 21, Carr et al. disclose further comprising: a dampening element (126) located between the slidable ring and a shoulder of the inner mandrel so that when the outer cylindrical piston is fully stroked, the slidable ring squeezes the dampening element against the shoulder of the inner mandrel.
With respect to claim 24, Carr et al. disclose a method for using a setting tool in a casing, the method comprising: lowering the setting tool into the casing (see column 3 .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. in view of Robertson et al. (USP 10,246,961).
Carr et al. does not disclose a manual back-off.  Robertson et al. disclose a manual bleed off mechanism for the purpose of relieving the pressure in the setting tool if the self-bleed mechanism fails to adequately bleed off the pressurized gases (see .

10.	Claims 6-8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. in view of Eitschberger et al. (USP 10,927,627).
With respect to claims 6 and 16, Carr et al. disclose section of the inner mandrel has a first region having a first thickness T1 (thickness of tab 144) and a second region having a smaller second thickness T2 (146), the first region being separated by a shoulder (shoulder between 144 and 146) from the second region.  Carr et al. does not disclose that this is the lower section, or below the section housing the power charge.  Eitschberger et al. disclose a region on the mandrel having different thicknesses which is below the power charge wherein a shoulder on a piston does not contact the smaller thickness (see figures 9, 9A, and 9B).  As both Carr et al. and Eitschberger et al. disclose pistons with shoulders and mandrels with varying thicknesses, it would have been obvious to one having ordinary skill in the art to have substituted one for the other for the predictable result of providing a setting tool which uses pressurized gas.
With respect to claim 7, Carr et al. in view of Eitschberger et al. disclose wherein the outer cylindrical piston has a shoulder (124) that extends radially toward the inner mandrel (see figure 5).
With respect to claims 8 and 17, Carr et al. in view of Eitschberger et al. disclose wherein the shoulder of the outer cylindrical piston is configured to contact the first .

11.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. in view of Mickey et al. (USP 10,689,931).
With respect to claim 23, Carr et al. does not disclose a second venting mechanism.  Mickey et al. disclose a second venting mechanism at the upper end of the mandrel which allows for depressurizing of the tool (see figure 14 and column 14 lines 1-40).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Carr et al. by including a second venting mechanism as taught by Mickey et al. in order to allow for depressurization of the tool.  The combination of Carr et al. in view of Mickey would have the venting mechanism located at an interface between the outer cylindrical piston, the slidable ring, and the upper section of the inner mandrel as that is where the upper end of the piston and thus the chamber is attached to the mandrel.

Allowable Subject Matter
12.	Claims 9-11, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Covalt et al. (US 2019/0368293) disclose a compact setting tool.  Rosenthal et al. (USP 10,519,733) disclose a self-bleeding setting tool and method.  Knight et al. (USP 10,934,794) disclose systems and methods for setting a downhole plug using a self damping setting tool.  Wells (USP 10,934,795) disclose systems and methods for setting a downhole plug.  Rosenthal et al. (USP 10,858,898) disclose an auto-bleeding setting tool with oil shut-off valve and method.  

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nicole Coy/Primary Examiner, Art Unit 3672